[Cite as Steeplechase Village, Ltd. v. Columbus, 2020-Ohio-7012.]


                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


Steeplechase Village, Ltd.,                          :

                 Plaintiff-Appellant,                :
                                                                         No. 19AP-736
v.                                                   :                (C.P.C. No. 16CV-2436)

City of Columbus, Ohio,                              :              (REGULAR CALENDAR)

                 Defendant-Appellee.                 :



                                         D E C I S I O N

                                   Rendered on December 31, 2020


                 On brief: Plank Law Firm, LPA, and David Watkins, for
                 appellant.

                 On brief: Zach Klein, City Attorney, Janet R. Hill, and Sarah
                 M. Harrell, for appellee.

                   APPEAL from the Franklin County Court of Common Pleas

BEATTY BLUNT, J.
        {¶ 1} Plaintiff-appellant, Steeplechase Village, Ltd. ("Steeplechase"), appeals from

the judgment of the Franklin County Court of Common Pleas granting the motion of

defendant-appellee, the City of Columbus (the "City"), for summary judgment and denying

the motion of Steeplechase for summary judgment. For the following reasons, we affirm

the judgment of the trial court.

I. Facts and Procedural History

        {¶ 2} This case arises from a dispute concerning stormwater charges assessed by

the City upon, and paid by, Steeplechase between June 15, 2008 and August 3, 2018. (See
No. 19AP-736                                                                                              2


generally, March 10, 2016 Compl.; May 24, 2017 Am. Compl.) Steeplechase is an Ohio

limited liability company which owns 102.4 acres of real property with improvements (the

"Property"). (Am. Compl. at ¶ 1-2.) The Property is a residential community with 404

rental units which include apartments, single family homes, and duplexes. (Landrum Dep.

at 8:21-9:1.) It is undisputed that the Property is located within the City of Columbus.

        {¶ 3} Approximately 6 acres at the northwest corner of the Property drains north

and west towards Canal Road. (Oct. 3, 2018 Stipulation.) Approximately 4.8 acres of the

Property along the east side of Shook Road drains east into channels and drainage systems

of the Property developed to the east of the Property at Donn Eisele Street. Id. The

remaining approximately 91.6 acres of the Property drains through open channels located

on the Property to the south into the open channel adjacent to Canal Road. Id.

        {¶ 4} Gregory Horch, the City's GIS1 analyst, prepared the Steeplechase

Stormwater Drainage Maps (the "Drainage Maps") and at his deposition he provided

testimony regarding the Property's stormwater drainage. (Horch Aff. at ¶ 4-5, 8, 10-11;

Horch Dep. at 7, et seq.; Drainage Maps.) Horch testified that the Property contains

stormwater closed channels, or underground pipes or field tiles, which are private and not

maintained by the City. (Horch Dep. at 8-9.) Stormwater drains from the Property to the

south into stormwater open channels, which are ditches or streams. Id. at 9. The stream

immediately south of the Property is within Franklin County but is not within the

boundaries of the City. Id. However, that stream flows into the Canal Road Channel, which

is within the boundaries of the City. Id. at 9-10.


1 "GIS" is an acronym for Geographic Information System. (Horch Aff. at ¶ 3.) "GIS is a computer system

which captures, stores, checks and displays data related to positions on the earth's surface* * *GIS systems
can include, among many other things, information about the landscape, such as the location of streams and
other waterways, storm drains, and roads." Id.
No. 19AP-736                                                                              3


       {¶ 5} Between June 15, 2008 and August 3, 2018, the City assessed $365,014.78 in

stormwater charges upon the Property. (Pl.'s Mot. For Summ. Jgmt. Exs. C and D.)

Steeplechase paid the charges. Id.

       {¶ 6} On March 10, 2016, Steeplechase filed a complaint in the Franklin County

Court of Common Pleas. (See generally, March 10, 2016 Compl.) An amended complaint

was filed on May 24, 2017, naming the City as the sole defendant. (See generally May 24,

2017 Am. Compl.)        The amended complaint sets forth five demands for relief:

(1) declaratory judgment of the rights of Steeplechase under City Code Chapter 1149; (2)

declaratory judgment finding that City Code Chapter 1149 is an illegal and unconstitutional

tax; (3) a refund of charges; (4) declaratory judgment finding that an open channel in the

City through which some of Steeplechase's stormwater drains is actually not located in the

City; and (5) preliminary and permanent injunction enjoining the City from imposing

stormwater charges on Steeplechase's property or, in the alternative, a declaration that the

amount of stormwater charges assessed upon Steeplechase's property is excessive. Id.

       {¶ 7} On October 15, 2018, each of the parties filed a motion for summary

judgment pursuant to Civ.R. 56. On October 3, 2019, the trial court issued a decision which

granted the motion of the City and denied the motion of Steeplechase. (Oct. 3, 2019

Decision.) The decision was made final in a judgment entry issued on the same day. (Oct. 3,

2019 Jgmt. Entry.)

       {¶ 8} This timely appeal followed.

II. Assignments of Error

       {¶ 9} Appellant assigns five errors for our review:

               [1.] The Trial Court erred by failing to enforce the plain
               language of Columbus Code of Ordinances Sec. 1149.03.
No. 19AP-736                                                                              4


               [2.] The Trial Court erred by finding that there was no
               genuine issue as to any material fact and Appellee was entitled
               to judgment as a matter of law.
               [3.] The trial Court erred by finding that the stormwater
               charges imposed by the City on the Property were fees and not
               taxes.
               [4.] The Trial Court erred by finding that Appellant was not
               entitled to a refund of stormwater service charges.
               [5.] The Trial Court erred by finding that Appellant was not
               entitled to an injunction.

III. Standard of Review

       {¶ 10} An appellate court reviews summary judgment under a de novo standard.

You v. Northeast Ohio Med. Univ., 10th Dist. No. 17AP-426, 2018-Ohio-4838, ¶ 16, quoting

Brisco v. U.S. Restoration & Remodeling, Inc., 10th Dist. No. 14AP-533, 2015-Ohio-3567,

¶ 19, citing Coventry Twp. v. Ecker, 101 Ohio App. 3d 38, 41 (9th Dist.1995). Summary

judgment is proper only when the parties moving for summary judgment demonstrate: (1)

no genuine issue of material fact exists, (2) the moving parties are entitled to judgment as

a matter of law, and (3) reasonable minds viewing the evidence most strongly in favor of

the nonmoving party could reach but one conclusion, and that conclusion is adverse to the

nonmoving party. Civ.R. 56; State ex rel. Grady v. State Emp. Relations Bd., 78 Ohio St. 3d
181 (1997).

       {¶ 11} The party moving for summary judgment bears the initial burden of

informing the trial court of the basis for the motion and identifying those portions of the

record demonstrating the absence of a genuine issue of material fact by pointing to specific

evidence of the type listed in Civ.R. 56(C). Dresher v. Burt, 75 Ohio St. 3d 280, 293 (1996).

If the moving party fails to satisfy its initial burden, the court must deny the motion for

summary judgment; however, if the moving party satisfies its initial burden, summary
No. 19AP-736                                                                               5


judgment is appropriate unless the nonmoving party responds, by affidavit or as otherwise

provided under Civ.R. 56, with specific facts demonstrating a genuine issue exists for trial.

Id.; Hall v. Ohio State Univ. College of Humanities, 10th Dist. No. 11AP-1068, 2012-Ohio-

5036, ¶ 12, citing Henkle v. Henkle, 75 Ohio App. 3d 732, 735 (12th Dist.1991).

       {¶ 12} A fact is "material" if it "might affect the outcome of the suit under the

applicable substantive law." Mitchell v. Mid-Ohio Emergency Servs., L.L.C., 10th Dist. No.

03AP-981, 2004-Ohio-5264, ¶ 12. A "genuine" issue of material fact exists to prevent

summary judgment only if "a reasonable jury could find that the evidence satisfies the

evidentiary standards required at trial." Myocare Nursing Home, Inc. v. Fifth Third Bank,

98 Ohio St. 3d 545, 2003-Ohio-2287, ¶ 33. Additionally, a nonmovant's own self-serving

assertions, whether made in an affidavit, deposition or interrogatory responses, cannot

defeat a well-supported summary judgment when not corroborated by any outside

evidence. White v. Sears, Roebuck & Co., 10th Dist. No 10AP-294, 2011-Ohio-204, ¶ 7.

       {¶ 13} Finally, "[t]rial courts should award summary judgment with caution, being

careful to resolve doubts and construe evidence in favor of the nonmoving party." Welco

Industries, Inc. v. Applied Cos., 67 Ohio St. 3d 344, 346 (1993), citing Murphy v.

Reynoldsburg, 65 Ohio St. 3d 356 (1992). "Even the inferences to be drawn from the

underlying facts contained in the evidentiary materials, such as affidavits and depositions,

must be construed in a light most favorable to the party opposing the motion." Hannah v.

Dayton Power & Light Co., 82 Ohio St. 3d 482, 485 (1998), citing Turner v. Turner, 67 Ohio

St.3d 337, 341 (1993).

IV. Law and Analysis
    A. First Assignment of Error
No. 19AP-736                                                                                6


       {¶ 14} In its first assignment of error, Steeplechase contends the trial court erred by

failing to enforce the plain language of Columbus City Code of Ordinances Section 1149.03.

We disagree.

       {¶ 15} We begin with a brief overview of the City's stormwater utility and discussion

of the sections of the Columbus City Code (hereinafter the "City Code") applicable to this

case. It is undisputed that Ohio municipalities have the authority to own and operate

utilities, including a stormwater utility, pursuant to the Ohio Constitution, Article XVIII,

Section 4. Wooster v. Graines, 52 Ohio St. 3d 180, 181 (1990). Thus, the City, as a

municipality, has the authority to establish and maintain a utility and charge the public for

the services provided so long as the rates are just and equitable and the funds collected are

for the exclusive use of the utility. See id., citing R.C. 729.49 and 729.52.

       {¶ 16} The Columbus City Charter (hereinafter "City Charter") requires the City to

charge consumers for utility service at a rate fixed by ordinance of City Council and made

in an equitable manner to cover the cost of service in full. City Charter 118. In determining

utility rates, consumers "shall be charged with and shall pay the current cost of

maintenance, operation and supply, interest and principal on outstanding utility debt

obligations, and losses sustained by depreciation." City Charter 119. Consistent with the

City Charter, the City's stormwater management program charges scheme is established by

Chapter 1149 of the City Code. City Code 1149, et seq.

       {¶ 17} Section 1149.01 of the City Code provides that "[s]tormwater management

is intended to provide for the safe and efficient capture and conveyance of stormwater

runoff, mitigate the damaging effects of stormwater runoff, correction of stormwater

problems; to fund activities of stormwater management, and include design, planning,

regulation, education, coordination, construction, operations, maintenance, inspection
No. 19AP-736                                                                            7


and enforcement activities, all for the protection of the public health, welfare, and

safety." City Code 1149.01. Section 1149.01 further provides that monies collected from

stormwater service charges "are to be utilized solely for the management of stormwater."
Id. This mandate is expounded upon in section 1149.10, which establishes a stormwater

operating fund and requires that one hundred percent of stormwater maintenance

revenues and any miscellaneous revenues "shall be allocated to the stormwater

operating fund." City Code 1149.10(b)(1) and (2). The stormwater operating fund may

only be utilized:

               for the operation, maintenance and improvement costs of the
               stormwater system, the retirement of stormwater capital
               improvement program debt, the timely replacement of
               stormwater system equipment, and all other stormwater
               management program activities.

City Code 1149.10(c)(1).

       {¶ 18} Pursuant to section 1149.05 of the City Code, "[a] stormwater service

charge shall be imposed on each and every lot and parcel of land within the city, and the

owner thereof." City Code 1149.05.        The stormwater service charge "is deemed

reasonable and is necessary to pay for the repair, replacement, planning, improvement,

operation, regulation, and maintenance of the existing and future city stormwater

system." Id.      Stormwater rates are "designed to recover the cost of rendering

stormwater service for the time period under consideration." City Code 1149.06. Rates

are established "so as to maintain adequate fund reserves to provide for reasonably

expected variations in the cost of providing services, as well as variations in the demand

for services." Id.
No. 19AP-736                                                                                                  8


        {¶ 19} Like many municipalities, the basis for the City's rate structure for

stormwater charges is premised on the impervious area of each property. City Code

1149.08; see also Def.'s Resp. to Pl.'s Mot. for Summ. Jgmt at 2. In adopting Chapter 1149

of the City Code, Columbus City Council specifically determined that "the stormwater

service charge should be just and equitable and reflect the relative contribution of

stormwater runoff from a property * * * as a result of the collection of surface water, and

should consider the impervious area of the various properties within the City, because the

extent of storm and surface water runoff from a particular lot or parcel is largely a function

of its impervious area." (Brief of Appellee at 7, citing Col. City Ordinance No. 1381-94.2)

        {¶ 20} "Impervious area" is specifically defined in the City Code as "areas that have

been paved and/or covered with buildings and materials which include, but are not limited

to, concrete, asphalt, rooftop, and blacktop." City Code 1149.02.006. All properties with

impervious area within the City are assigned an "equivalent residential unit (ERU)," or a

multiple thereof, based on the amount of impervious area of each property. City Code

1149.08(a). Pertinent to the instant case is section 1149.08(a)(2), pertaining to non-

residential properties, which provides:

                 Non-residential properties. Non-residential properties will
                 be assigned an ERU multiple based upon the properties'
                 individually measured impervious area (in square feet)
                 divided by two thousand (2,000) square feet (one (1) ERU).
                 This division will be calculated to the first decimal place and
                 rounded according to mathematical convention.
City Code 1149.08(a)(2). The City Code defines "Equivalent residential unit (ERU)" as "a

value, equal to two thousand (2,000) square feet of impervious area of residential

properties within the City of Columbus." City Code 1149.02.004.


2Although in its brief the City cites to Col. City Ordinance No. 1981-94, upon reference to the codification of
the ordinance as set forth in Chapter 1149, it appears that the correct ordinance is actually No. 1381-94.
No. 19AP-736                                                                                              9


        {¶ 21} As stated previously, the Property owned by Steeplechase is a 102.4-acre

parcel with 404 rental units, including apartments, single family homes, and duplexes.

(Am. Compl. at ¶ 1-2; Landrum Dep. at 8:21-9:1.) Consequently, the impervious area of the

Property results in a higher ERU multiple being assigned to it relative to a smaller, less

densely developed property. Steeplechase did not challenge the ERU multiple assigned to

the Property in its motion for summary judgment and does not raise this as an issue on

appeal.3 (See Pl.'s Mot. for Summ. Jgmt. at 9.)

        {¶ 22} We now return to Steeplechase's first assignment of error wherein

Steeplechase asserts the trial court erred by failing to enforce the plain language of section

1149.03 of the City Code. The construction and interpretation of statutes is a recognized

function of declaratory action. Town Ctrs. Ltd. Partnership v. Ohio State Atty. Gen., 10th

Dist. No. 99AP-689 (Apr. 4, 2000). R.C. 2721.03 specifically provides that any person

"whose rights, status, or other legal relations are affected by a constitutional provision,

statute, [or] rule" may have determined "any question of construction or validity arising

under the instrument, constitutional provision, statute, [or] rule * * * and obtain a

declaration of rights, status, or other legal relations under it."

        {¶ 23} The court's primary goal of statutory construction is to give effect to

legislative intent. Silver Lining Group. EIC Morrow Cty. v. Ohio Dept. of Edn. Autism

Scholarship Program, 10th Dist. No. 16AP-398, 2017-Ohio-7834, ¶ 34, citing State v.

Banks, 10th Dist. No. 11AP-69, 2011-Ohio-4252, ¶ 13, citing State v. Hairston, 101 Ohio

St.3d 308, 2004-Ohio-969, ¶ 11. To determine legislative intent, the court looks to and



3The City Code provides for a right to challenge the ERU multiple assigned to a given property "by filing an
appeal with the administrator of the division of sewerage and drainage for adjustment thereof, stating in
writing the grounds for the appeal." City Code 1149.09.
No. 19AP-736                                                                                10


gives effect to the statutory language without deleting or inserting words. Bailey v.

Republic Engineered Steels, Inc., 91 Ohio St. 3d 38, 39-40, 2001-Ohio-236. The statutory

language must be considered in context, and the court must construe words and phrases

"according to the rules of grammar and common usage." (Citation omitted.) Silver Lining

Group. at ¶ 34, citing Bartchy v. State Bd. of Edn., 120 Ohio St. 3d 205, 2008-Ohio-4826,

¶ 16.

        {¶ 24} Where the words in a statute are " ' "free from ambiguity and doubt, and

express plainly, clearly and distinctly, the sense of the law-making body, there is no

occasion to resort to other means of interpretation." ' " Silver Lining Group. at ¶ 34, quoting

Hairston at ¶ 12, quoting Slingluff v. Weaver, 66 Ohio St. 621 (1902), paragraph two of the

syllabus. " 'It is only where the words of a statute are ambiguous, uncertain in meaning, or

conflicting that a court has the right to interpret a statute.' " Silver Lining Group. at ¶ 35,

quoting In re Adoption of Baby Boy Brooks, 136 Ohio App. 3d 824, 829 (10th Dist.2000).

An ambiguity exists only "if the language of a statute is susceptible of more than one

reasonable interpretation." Id., citing Columbus v. Mitchell, 10th Dist. No. 16AP-322,

2016-Ohio-7873, ¶ 6.

        {¶ 25} Section 1149.03 of the City Code, titled "Necessity for charges," provides as
follows:

               It is hereby determined necessary for the protection of public
               health, safety, and welfare and to conform with federal, state,
               and local laws and regulations that a system of charges for
               stormwater service be established which allocates the cost of
               providing stormwater service to each user in such a manner
               that the allocated costs are proportionate to the cost of
               providing stormwater service to that user, insofar as those
               costs can reasonably be determined.
No. 19AP-736                                                                               11


(Emphasis added.) City Code. 1149.03. We find nothing ambiguous or uncertain in the

language of this section of the City Code and we are therefore constrained to its construction

according to the plain language used. Silver Lining Group. at ¶ 34-35.

       {¶ 26} Steeplechase argues that this section of the City Code "does not authorize the

City to simply divide the operational costs of the entire stormwater system equally between

all property owners in the City." (Appellant's Brief at 27.) But this is an incorrect

characterization of the methodology utilized in Chapter 1149 of the City Code to assess

stormwater charges. Instead, as discussed above, the City has adopted a system based on

the amount of impervious area, defined in the City Code, for each parcel of property located

within the bounds of the City of Columbus. All parcels with impervious area are assigned

an equivalent residential unit ("ERU") multiple, and the stormwater charges for any given

property are assessed based on the total number of ERUs assigned to that property.

       {¶ 27} As argued by the City, Steeplechase has not provided any evidence that shows

the ERU methodology fails to result in reasonably determining "the cost of providing

stormwater service to each user in such a manner that the allocated costs are proportionate

to the cost of providing stormwater service to that user" as prescribed by 1149.03 or that it

is otherwise flawed. Indeed, Steeplechase concedes that "it would be impractical for the

City to analyze all properties within the City to arrive at a charge for each individual

property." (Appellant's Brief at 11.) Furthermore, the assertion by Steeplechase that it's

Property is "unique" is an assertion that could be made by virtually every owner of real

property, for it is hornbook law that almost all real property is unique. Holstein v. Crescent

Communities, Inc., 10th Dist. No. 02AP-1241, 2003-Ohio-4760, ¶ 16, citing Gleason v.

Gleason, 64 Ohio App. 3d 667, 672 (10th Dist.1991).
No. 19AP-736                                                                                               12


        {¶ 28} Steeplechase also misquotes and mischaracterizes the trial court's decision

on this issue. First, contrary to Steeplechase's representation, the trial court's decision did

not set forth as an undisputed fact that "[t]he City's cost of providing stormwater service to

89% of the Property over the relevant time period was $0." (Appellant's Brief at 27.) Rather,

the trial court actually stated, "[p]laintiff argues that the charges are excessive because the

City's actual cost for providing stormwater service to the Property over the relevant time

period is $0." (Emphasis added.) (Decision at 8.) Second, Steeplechase's assertion

notwithstanding, the trial court did not "[hold] that it was proper for the City to

disproportionately charge the Property so that the stormwater system 'overall' could

function." (Appellant's Brief at 28.) Instead, the trial court was simply pointing out that

despite the undisputed fact that there had been no need to perform maintenance of the

channels into which the Property's stormwater directly flows to date, such fact was likely

"due to the successful maintenance of the overall stormwater system," a necessity in order

"for each individual part to function." (Decision at 11.)4

        {¶ 29} Put another way, merely because the City has not had to perform any

maintenance to the channels into which Steeplechase's stormwater directly flows does not

mean that the cost to provide stormwater service to the Property equals $0. As discussed

previously, City Code 1149.05 provides that the stormwater service charge assessed to

each property "is deemed reasonable and is necessary to pay for the repair, replacement,

planning, improvement, operation, regulation, and maintenance of the existing and



4 We further observe that this particular section of the trial court's decision was addressing Steeplechase's
argument that Chapter 1149 of the City Code imposes an illegal and unconstitutional tax, not its argument that
the charges assessed to the Property violate section 1149.03 as failing to be "proportionate to the cost or
providing stormwater service" to the Property. We revisit the issue of "illegal tax versus permissible fee" in
addressing Steeplechase's third assignment of error later in our decision.
No. 19AP-736                                                                                            13


future city stormwater system." (Emphasis added.)                        Similarly, City Code 1149.06

specifically provides that rates are established "so as to maintain adequate fund reserves

to provide for reasonably expected variations in the cost of providing services, as well as

variations in the demand for services." (Emphasis added.) As the trial court aptly

observed, "it is important for the City to have reserve funds * * * in the event that an

emergency arises anywhere within the stormwater system, including the channels that

service the Property." (Decision at 11.)

          {¶ 30} The admissible evidence in the form of the deposition testimony and affidavit

of Gregory Horch demonstrates that Steeplechase's stormwater drainage flows from the

Property through a series of closed channels and open channels to an open channel which

is within the boundaries of the City (the Canal Road Channel). (Horch Aff. at ¶ 6-8, 10-11

and attached Exs; Horch Dep. at 7-10.) Steeplechase has provided no evidence in rebuttal

on this point. Therefore, the evidence shows that Steeplechase's Property is part of the

City's stormwater system5 and is thus properly subject to 1149.03.                           Steeplechase's

contention that the trial court improperly determined that section 1149.03 of the City Code

permitted the City to disproportionately charge the Property in furtherance of the overall

successful functioning of the stormwater system is unfounded and the trial court did not




5   The City's stormwater system includes:
                  all man-made facilities, structures, and natural watercourses owned by
                  the city, or over which the city has jurisdiction by law to operate or
                  maintain, used for collecting and conducting stormwater to, through and
                  from drainage areas to the points of final outlet including, but not limited
                  to, any and all of the following: conduits and appurtenant features,
                  canals, creeks, catch basins, ditches, streams, gulches, gullies, flumes,
                  culverts, siphons, streets, curbs, gutters, dams, floodwalls, levees,
                  retention or detention facilities, rivers, public stormwater open channels
                  and pumping stations.

City Code. 1149.02.012
No. 19AP-736                                                                              14


fail to enforce the plain language of this section of the City Code. Accordingly, we overrule

Steeplechase's first assignment of error.

    B. Second Assignment of Error
       {¶ 31} In its second assignment of error, Steeplechase asserts that the trial court

erred by finding that there was no genuine issue as to any material fact and Appellee was

entitled to judgment as a matter of law. We do not agree.

       {¶ 32} Steeplechase's second assignment of error is simply a variation of the

argument presented in its first assignment of error that, in contravention of Section 1149.03

of the City Code, the charges assessed are not proportionate to the actual cost of providing

stormwater service to the Property. The argument fares no better under the second

assignment of error than it did under the first assignment of error.

       {¶ 33} As discussed above, section 1149.05 of the City Code requires that a

stormwater service charge be imposed on every parcel of property within the city, and

the charge "is deemed reasonable and is necessary to pay for the repair, replacement,

planning, improvement, operation, regulation, and maintenance of the existing and

future city stormwater system." (Emphasis added.) City Code 1149.05. Stormwater

rates are "designed to recover the cost of rendering stormwater service for the time

period under consideration" and are established "so as to maintain adequate fund

reserves to provide for reasonably expected variations in the cost of providing services,

as well as variations in the demand for services." (Emphasis supplied.) City Code

1149.06.

       {¶ 34} The admissible evidence in the form of the affidavit of Johnathan S. Lee and

its attached exhibits show the City expended over $180 million on stormwater

infrastructure improvements between 2005 and 2015. (Lee Aff. at ¶ 6 and Ex. D-2.) All of
No. 19AP-736                                                                              15


the funds expended came from the Storm Build America Bonds Fund, the Storm Recovery

Zone Fund, the Storm Sewer Bond Fund, the Flood and Storm Sewer Fund, and the

Stormwater Operating Fund established pursuant to section 1149.10 of the City Code. (Lee

Aff. at ¶ 7.) Furthermore, none of the foregoing funds were expended for any purpose other

than stormwater infrastructure improvements during the relevant time period, as would be

prohibited by section 1149.10. Id. In addition to using the funds to cover operating costs,

and as provided for in section 1149.06 of the City Code, the City also maintains a stormwater

reserve fund. (See Lee Aff. at ¶ 5 and Ex. D-1.)

       {¶ 35} As thoroughly discussed under the first assignment of error, the City's rate

structure for stormwater charges is based on the impervious area of each property, and each

property with impervious area within the City is assigned an "equivalent residential unit

(ERU)," or a multiple thereof, based on the amount of impervious area of that property.

City Code 1149.08(a). As previously noted under the first assignment of error, Steeplechase

has not submitted any evidence that would present a genuine issue of material fact as to

whether the ERU methodology adopted by the City to assess stormwater charges fails to

result in reasonably determining "the cost of providing stormwater service to each user in

such a manner that the allocated costs are proportionate to the cost of providing stormwater

service to that user" as prescribed by 1149.03.

       {¶ 36} Furthermore, although Steeplechase argues in its brief that section 1149.03

"requires the City to address Steeplechase's concerns and to adjust the method of

calculating Steeplechase's stormwater charges * * *," a plain reading of section 1149.03

readily shows it does no such thing. (See Brief of Appellant at 37.) And while Steeplechase

asserts that the City should "make a 'reasonable determination' of the costs of providing
No. 19AP-736                                                                                  16


stormwater service to the Property," the City has already done exactly that via the adoption

of the methodology based on impervious area and assigned ERUs.

       {¶ 37} In short, the trial court did not err in finding that there was no genuine issue

as to any material fact and the City was entitled to judgment as a matter of law. Accordingly,

Steeplechase's second assignment of error is without merit and it is overruled.

     C. Third Assignment of Error
       {¶ 38} In its third assignment of error, Steeplechase asserts that the trial court erred

by finding that the stormwater charges imposed by the City on the Property were fees and

not taxes. We find no merit in this assignment of error.

       {¶ 39} The Supreme Court of Ohio has acknowledged that there is no bright-line rule

that distinguishes a tax from a fee. State ex rel. Petroleum Underground Storage Tank

Release Comp. Bd. v. Withrow, 62 Ohio St. 3d 111, 117 (1991) ("[i]t is not possible to come

up with a single test that will correctly distinguish a tax from a fee in all situations * * *.")

Therefore, "[d]etermining whether an assessment is a fee or a tax must be done on a case-

by-case basis dependent upon the facts and circumstances surrounding each assessment."
Id. at 115.

       {¶ 40} Although no single test exists for making the determination whether a given

assessment is a permissible fee versus an illegal tax, the Supreme Court has provided

guidance on this issue. In Drees Co. v. Hamilton Twp., 132 Ohio St. 3d 186, 2012-Ohio-

2370, the court expanded upon its earlier decision in Withrow and set forth four factors

that tend to indicate that an assessment is a fee: (1) the assessment is "imposed in

furtherance of regulatory measures to address a specified issue"; (2) the assessment is not

placed in the general fund, but is used only to fund the specified purpose; (3) the assessment

is " 'imposed by a government in return for a service it provides' "; and (4) the assessment
No. 19AP-736                                                                                 17


involves "a specific charge in return for a service * * *." Drees at ¶ 16-20, citing and quoting

Withrow at 111, 113, 116-17.

       {¶ 41} The Drees court also applied the three-factor analysis employed by the Sixth

Circuit Court of Appeals in Am. Landfill, Inc. v. Stark/Tuscarawas/Wayne Joint Solid

Waste Mgt. Dist., 166 F.3d 835 (6th Cir.1999), which was gleaned from federal courts in

the First and Ninth Circuits in Bidart Bros. v. California Apple Comm., 73 F.3d 925, 931

(9th Cir.1996) and San Juan Cellular Tel. Co. v. Pub. Serv. Comm. of Puerto Rico, 967 F.2d
683, 685 (1st Cir.1992). This analysis is similar to that used in Withrow. Drees at ¶ 26.

Under this analysis, in determining whether an assessment is a tax or a fee, "a court should

consider '(1) the entity that imposes the assessment; (2) the parties upon whom the

assessment is imposed; and (3) whether the assessment is expended for general public

purposes, or used for the regulation or benefit of the parties upon whom the assessment is

imposed.' " Id. at ¶ 27, quoting Bidart at 931.

       {¶ 42} In Drees, the court explained the classic distinction between a tax and a fee

as follows:

               The classic "tax" is imposed by a legislature upon many, or all,
               citizens. It raises money, contributed to a general fund, and
               spent for the benefit of the entire community. * * * The classic
               "regulatory fee" is imposed by an agency upon those subject to
               its regulation. * * * It may serve regulatory purposes directly by,
               for example, deliberately discouraging particular conduct by
               making it more expensive. * * * Or, it may serve such purposes
               indirectly by, for example, raising money placed in a special
               fund to help defray the agency's regulation-related expenses.

Drees at ¶ 28, quoting San Juan at 685. The Drees court further explained that with regard

to the first two factors of the Am. Landfill analysis, " '[a]n assessment imposed directly by

the legislature is more likely to be a tax than an assessment imposed by an administrative
No. 19AP-736                                                                                                   18


agency' " and " '[a]n assessment imposed upon a broad class of parties is more likely to be

a tax than an assessment imposed upon a narrow class.' " Drees at ¶ 29, quoting Bidart, 73
F.3d at 931, citing San Juan, 967 F.2d at 685.

        {¶ 43} In Drees, the court acknowledged that "[m]ost assessments fall somewhere

near the middle of the spectrum between a fee and a tax" and in these cases, it is the use of

the funds which is the predominant factor in making the ultimate determination. Drees at

¶ 30. " 'When the ultimate use is to provide a general public benefit, the assessment is likely

a tax, while an assessment that provides a more narrow benefit to the regulated [parties] is

likely a fee.' " Id., quoting Am. Landfill, 166 F.3d at 837-38, citing San Juan, 967 F.2d at

685; Bidart, 73 F.3d at 932.

        {¶ 44} In the case before us, we find as did the trial court that under either the

Withrow or Am. Landfill analysis, the stormwater charges imposed by the City on the

Property are fees–not taxes.6 We begin with applying the four Withrow factors. Under the

first factor, we find the assessment is imposed to address the specific issue of the necessity

for the maintenance, repair, and operation of the stormwater system. Thus, consideration

of this factor indicates the stormwater charges are fees.

        {¶ 45} Under the second factor, as discussed previously, the stormwater fees

collected by the City are kept in a special stormwater operating fund pursuant to City Code

1149.10(b)(1) and (2) and are not placed in a general fund. Further, the stormwater fees

collected are not used for any purpose other than the maintenance, repair, and operation




6 We observe, as the City points out in its brief, that all of the cases relied upon by Steeplechase in support of

its argument that the stormwater charges imposed by the City are impermissible taxes rather than permissible
fees were decided prior to Withrow and Drees. Therefore, we find those cases wholly inapplicable to the
instant matter.
No. 19AP-736                                                                            19


of the stormwater system as provided in City Code 1149.10(c)(1). Therefore, an application

of the second factor indicates the stormwater charges are fees.

       {¶ 46} As for the third factor, we find that the stormwater charges are imposed by a

government–i.e., the City–in return for a service that government provides: namely, the

operation and maintenance of, and the costs of improvement to, the City's stormwater

system. We are wholly unpersuaded by Steeplechase's argument that the City has not

provided a service in exchange for its payment of the stormwater charges merely because

the City has not needed to perform any work related to the channels into which

Steeplechase's stormwater directly drains. As the trial court aptly reasoned:

               [w]hile no work may have been necessary on the channels
               where Plaintiff's stormwater directly drains, the stormwater
               system overall must function well for each individual part to
               function. Neglecting areas of the stormwater system could
               cause unsafe and potentially hazardous events, such as
               flooding, in other areas. Plaintiff has not noticed any issues
               with obstruction in the flow of the channels it utilizes, which is
               due to the successful maintenance of the overall stormwater
               system.

(Decision at 11.) Furthermore, as observed by the trial court, the City Code specifically

contemplates that a benefit is conferred upon all users directly or indirectly connected to

the stormwater system. Section 1149.08 of the City Code provides "there is hereby

charged to each user situated within the corporate limits of the City of Columbus, that

is tributary directly or indirectly to the stormwater system of the city, stormwater

charges as hereinbefore provided[.]" (Emphasis added.) City Code 1149.08. Therefore,

the lack of a need for maintenance or repair to the channels into which Steeplechase's

stormwater runoff flows does not indicate that no service has been provided to Steeplechase
No. 19AP-736                                                                             20


by the City. Accordingly, applying the third Withrow factor leads us to find the stormwater

charges are fees, not taxes.

       {¶ 47} Finally, under the fourth factor, we find the stormwater charges much more

closely resemble a fee rather than a tax because the stormwater charges are specifically

imposed in exchange for the service of the operation and maintenance of, and the costs of

improvement to, the stormwater system. Thus, the assessment involves "a specific charge

in return for a service * * *" as set forth in Drees. (Citation omitted.) Drees at ¶ 16-20.

Therefore, based on the foregoing, applying the four Withrow factors yields the conclusion

that the stormwater charges are fees, not taxes.

       {¶ 48} Similarly, in applying the Am. Landfill factors we are compelled to conclude

that the stormwater charges more closely resemble fees rather than taxes. Under the first

factor, the stormwater charges are imposed directly by the City, as opposed to an

administrative agency, supporting the possibility that the charges are taxes. Nevertheless,

under the second factor, the stormwater charges are imposed upon a narrow class of

parties: pursuant to sections 1149.05 and 1149.08 of the City Code, only owners of real

property within the City who are "tributary directly or indirectly" to the City's stormwater

system are assessed stormwater service charges. As for the third and final factor, the

stormwater charges are not expended for general public purposes, but are utilized only for

the maintenance, repair, and operation of the stormwater system as provided in City Code

1149.10(c)(1). Therefore, an application of the Am. Landfill factors results in our finding

that the stormwater charges are fees, not taxes.

       {¶ 49} In sum, under either of the analyses laid out by the Supreme Court in Drees

as aids in determining whether a given assessment is a permissible fee as opposed to an
No. 19AP-736                                                                                   21


illegal tax, we find that the stormwater charges assessed by the City against the Property

are fees. Accordingly, we overrule Steeplechase's third assignment of error.

       D. Fourth Assignment of Error

       {¶ 50} In its fourth assignment of error, Steeplechase asserts the trial court erred by

finding that it was not entitled to a refund of stormwater service charges. We disagree.

       {¶ 51} As we have determined and discussed above, Steeplechase is properly subject

to Chapter 1149 of the City Code and the stormwater charges imposed upon the Property

by the City were appropriately assessed pursuant to the City Code. Therefore, Steeplechase

is not entitled to a refund of stormwater charges under City Code 1149.13(B). Accordingly,

we overrule Steeplechase's fourth assignment of error.

       E. Fifth Assignment of Error

       {¶ 52} In its fifth assignment of error, Steeplechase asserts the trial court erred by

finding that it was not entitled to an injunction. We find this assertion meritless.

       {¶ 53} In general, "[t]he purpose of a preliminary injunction is to preserve a status

between the parties pending a trial on the merits." Proctor & Gamble Co. v. Stoneham, 140
Ohio App. 3d 260, 267 (1st Dist.2000). A party requesting a preliminary injunction must

ordinarily show that: "(1) there is a substantial likelihood that the plaintiff will prevail on

the merits, (2) the plaintiff will suffer irreparable injury if the injunction is not granted, (3)

no third parties will be unjustifiably harmed if the injunction is granted, and (4) the public

interest will be served by the injunction." Vineyard Christian Fellowship of Columbus v.

Anderson, 10th Dist. No. 15AP-151, 2015-Ohio-5083, ¶ 11, quoting Stoneham at 267. The

test for the granting or denying a permanent injunction is essentially the same as that for a

preliminary injunction, "except instead of proving a substantial likelihood of prevailing on

the merits, the plaintiff must prove that he has prevailed on the merits." Id., citing Great
No. 19AP-736                                                                               22


Plains Exploration, LLC v. Willoughby, 11th Dist. No. 2006-L-022, 2006-Ohio-7009, ¶ 12.

A party seeking either a preliminary or permanent injunction has the burden of establishing

its right to one by demonstrating clear and convincing evidence of each of the foregoing

factors. Intralot, Inc. v. Blair, 10th Dist. No. 17AP-444, 2018-Ohio-3873, ¶ 31, citing

Youngstown City School Dist. Bd. of Edn. v. State, 10th Dist. No. 15AP-941, 2017-Ohio-

555, ¶ 50 (further citations omitted.)

       {¶ 54} In this case, based on the preceding discussion and findings, Steeplechase

failed to establish either a substantial likelihood of prevailing on the merits of its case or

that it has prevailed on the merits. Therefore, the trial court correctly found an injunction

was not appropriate and did not err in denying one. Accordingly, we overrule Steeplechase's

fifth assignment of error.

V. Disposition

       {¶ 55} For the foregoing reasons, each of Steeplechase's five assignments of error

are overruled. Accordingly, the judgment of the Franklin County Court of Common Pleas

is affirmed.

                                                                        Judgment affirmed.


                    LUPER SCHUSTER, and BRUNNER, JJ., concur.
                             ________________